Filed 06/02/2020 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 122



State of North Dakota,                                Plaintiff and Appellee
     v.
Clark Stenbak,                                     Defendant and Appellant



                               No. 20190401

Appeal from the District Court of Mountrail County, North Central Judicial
District, the Honorable Richard L. Hagar, Judge.

AFFIRMED.

Per Curiam.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.

Wade G. Enget, Mountrail County State’s Attorney, Stanley, ND, for plaintiff
and appellee; submitted on brief.
                              State v. Stenbak
                                No. 20190401

Per Curiam.

[¶1] Clark Stenbak appeals from a criminal judgment after a jury found him
guilty of menacing and preventing arrest. Stenbak argues insufficient evidence
was presented to sustain his convictions. Viewing the evidence in the light
most favorable to the verdict, we conclude sufficient evidence exists that could
allow a jury to draw a reasonable inference in favor of the convictions. We
summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Jerod E. Tufte
     Lisa Fair McEvers
     Gerald W. VandeWalle




                                       1